United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-3009MN
                                  _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
John Leonard Ecker,                      *          [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: June 9, 1998
                                Filed: June 15, 1998
                                 _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       John Leonard Ecker appeals the district court's order denying his request for
complete or conditional discharge from his 18 U.S.C. § 4246(d) commitment. Ecker
contends the district court should have conducted a hearing on his request and
improperly found Ecker's own submissions failed to show he was no longer mentally
ill and dangerous. Having reviewed the record and the parties' briefs, we conclude
Ecker's contentions are without merit and affirm for the reasons stated in the district
court's memorandum opinion and order. See 8th Cir. R. 47B. We also deny Ecker's
pro se motion to dismiss the appeal as moot.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-